McCLELLAN, C. J.
The objection urged against charge 1 given for the plaintiff is rested on the assumption or insistence that the evidence does not show that the train had stopped at the depot in Port Payne to let off and take on passengers, and Avas standing there for that purpose when plaintiff, AAdiile boarding the train as a duly accredited passenger, Avas thrown down upon the steps and platform and injured by the premature and sudden movement of the train. The assumption is gratuitous. The insistence is not supported by the record. Plaintiff’s own testimony shows that the train stopped at its usual stopping place; and Avhat she says about walking up the track as the train approached “a piece beyond where they usually stop,” and being several feet beyond where it did stop, manifestly means only that she walked up the track beyond the point Avhere part of the train usually stopped and beyond the point where that part of the train, the ladies’ car, upon which *563she intended to take passage, stopped on this occasion; and her testimony affords no inference whatever that the train stopped at an nnnsual place, hut only that she misjudged the point of stopping of the ladies’ car and walked a feAV feet beyond it. The testimony of Oreen is to the effect that they went out to the train at its usual stopping place; and the conductor testified that he made the regular stop at Fort Payne on ‘the occasion in question. And, moreover, the testimony is full and without conflict that the stop A\diich Avas made at that place at that time was for the purpose of taking on passengers, that intending passengers Avere there told to go aboard, and that trainmen xvere present and assisted the plaintiff a part of the way up the steps. Under these undisputed facts the rights of the plaintiff and the duties of defendant’s employes were precisely the same whether the train was stopped exactly Avhere it was usual to stop it or not.
The objection to charge 3 given for plaintiff is equally without merit. Of course- the plaintiff, if entitled to recover at all, was entitled to recover the amount of fees she had reasonably paid to physicians in treating the Avo;mds the defendant had inflicted upon her; and if this charge means other than this in the part of it xvhich is objected to we confess our inability to see it.
The complaint counts generally upon the negligence of defendant’s trainmen. This is the usual and quite sufficient averment AAdien recovery is sought by a passenger for injuries sustained through the improper handling of the train; and it has never been supposed, and is not the law, that to recover in such case the plaintiff must sIioav that each of the trinnien Avas negligent, and that the negligence of each combined with the negligence of the others to produce the result complained of. This plaintiff fully discharged the burden that rested upon her in this connection AAdien she showed that she Avas injured by the untimely and sudden starting of the train.
The foregoing covers all the assignments of error insisted upon in the brief of appellant’s counsel.
Affirmed.